IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTHONY FRANKLIN,                           :   No. 20 EAP 2016
                                            :
                    Appellant               :   Appeal from the Order of the
                                            :   Commonwealth Court dated April 13,
                                            :   2016 at No. 57 M.D. 2016
             v.                             :
                                            :
                                            :
PENNSYLVANIA DEPARTMENT OF                  :
CORRECTION, AND COMMONWEALTH                :
OF PENNSYLVANIA AT DELAWARE                 :
AND PHILADELPHIA COUNTIES ET AL.,           :
                                            :
                    Appellees               :


                                       ORDER


PER CURIAM
      AND NOW, this 22nd day of November, 2016, the Order of the Commonwealth

Court is hereby AFFIRMED, without prejudice to any right Appellant may have,

pursuant to Fajohn v. Com., Dep’t of Corrs., 692 A.2d 1067 (Pa. 1997), to seek

modification of his sentence nunc pro tunc in the court of common pleas.